Citation Nr: 9920870	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for entitlement to improved death pension 
benefits.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1942 to 
December 1945; he died on July [redacted], 1970.  The appellant is 
his son.  

This matter arises from an October 1996 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which held that the appellant did not 
meet the basic eligibility requirements for the receipt of 
improved death pension benefits.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the appellant requested a 
videoconference hearing before a member of the Board.  Such a 
hearing was scheduled for January 28, 1998; however, because 
of his incarceration, the appellant could not attend the 
personal hearing.  In May 1999, the warden of the detention 
facility currently housing the appellant was contacted.  That 
individual indicated that the appellant would be incarcerated 
for a lengthy period of time, and that he would not be 
available for a personal hearing.  The Board finds that there 
is no indication in the record that the appellant's failure 
to appear was with good cause and the cause for the failure 
to appear arose under such circumstances that a timely 
request for postponement could not have been submitted prior 
to the scheduled hearing date. See 38 C.F.R. § 20.704(d) 
(1998).  Accordingly, the Board will proceed on the evidence 
of record.  


FINDINGS OF FACT

1.  The appellant was born on January [redacted], 1959, and is the 
natural child of the deceased veteran.  

2.  The record does not indicate that the appellant become 
permanently incapable of self-support before reaching 18 
years of age.  


CONCLUSION OF LAW

The appellant is not a dependent child of the deceased 
veteran for improved death pension benefit purposes.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991); 38 C.F.R. § 3.57 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term child of a veteran means a legitimate child...who (if 
more than twenty- three years of age) became permanently 
incapable of self-support before reaching the age of 18 
years.  38 C.F.R. § 3.57 (1998).  If otherwise eligible, 
improved death pension is payable to the dependent child of a 
deceased veteran who had qualifying military service.  See 
38 C.F.R. § 3.3 (1998).  

Evidence of record indicates that the appellant is the 
natural child of the veteran.  The appellant was born on 
January [redacted], 1959; thus, the appellant currently is 40 years of 
age.  The appellant has not offered any evidence that he was 
permanently incapable of self-support before reaching 18 
years of age.  Instead, he argues that his incarceration is 
not the result of a criminal conviction.  The latter is 
immaterial.  Because of the appellant's age and competency, 
he does not qualify for improved death pension benefits.

The Board notes that the RO decided this case on a theory 
different from that 

currently employed by the Board.  Accordingly, the Board has 
considered whether the appellant was given adequate notice to 
respond during the appellate process, and, if not, whether he 
has been prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Board concludes that the 
appellant has not been prejudiced; the circumstances of this 
case indicate that the appellant is precluded from 
recognition as the veteran's surviving dependent child for 
improved death pension purposes as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the appellant is not recognized as the veteran's surviving 
dependent child for VA purposes, the appeal is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 


